Citation Nr: 1132067	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-39 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increase in the apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor child.


WITNESSES AT HEARING ON APPEAL

Appellant, and the appellant's mother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.  The appellant is bringing this appeal on behalf of the child of the appellant and the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2011, the appellant appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment of a Veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2010).  

In a May 2011 statement the Veteran stated that he could not appear at his requested hearing in Wichita because it was too far from him and he asked to be scheduled closer to his home in Topeka.  He should be advised if there is a VARO closer to Topeka where a hearing can be held, and of the rules and regulations regarding the scheduling of a hearing.  He should be given the opportunity to request a hearing should he so desire.  

The appellant seeks apportionment of the Veteran's VA benefits for their minor son (S).  Since March 2008 the Veteran has been granted VA compensation benefits, with a 100 percent service-connected disability rating for PTSD, effective from January 2003.  In April 2008, the RO issued a special apportionment decision noting resources and expenses for the Veteran and for the appellant after the appellant filed a claim for apportionment in June 2007.  It was noted that DNA testing confirmed that S was the son of the Veteran.  Apportionment of $100.00 was awarded effective July 1, 2007 and was to be restored effective December 2007 since the Veteran had been incarcerated in May 2007 and was released in December 2007.  The appellant disagreed on the amount of the apportionment.  

A VA field report recommended that the Veteran pay an additional $300.00 a month for child support in December 2009.  The record shows that the Veteran agreed with the recommendation.  He was informed that he would be appointed as a supervised direct pay.  It was noted that he understood that a written budget would be established.  He was told that if he did not follow the written budget, a federal fiduciary would be appointed and he was also told that another field examination would be conducted within the next eight months.  

In September 2010, the appellant reported that the Veteran had never paid the $300.00 in child support.  In October 2010, another field examination was conducted.  At that time, the examiner found that the Veteran had not been compliant with the agreement in that he did not adhere to the established budget and did not provide receipts.  Thus it was recommended that a legal custodian be appointed to oversee his account and money, and the examiner directed that $200.00 per month be paid to the Kansas Payment Center for the care of S.    

In November 2010 the appellant contacted the RO to check on her son's apportionment.  She was advised by the RO in December 2010 that her apportionment in the amount of $100.00 had been resumed from September 1, 2010.  The appellant has stated in her testimony before the undersigned in June 2011 that the Veteran is not paying and has never paid the $300.00 a month child support or any money additional money with the exception of the $100.00 apportionment.  She testified that all she has ever received was the $100.00 a month from VA.  

Additionally, the Board notes that subsequent to the issuance of the July 2010 statement of the case, additional development was conducted.  However the record does not reflect that a supplemental statement of the case was sent to the Veteran or to the appellant.  Under 38 C.F.R. § 19.31, a supplemental statement of the case must be furnished to the Veteran when additional pertinent evidence is received after a statement of the case or the most recent supplemental statement of the case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran concerning the laws and regulations regarding where a hearing before the Board may be held.  If there is an RO closer to Topeka than the one in Wichita where a hearing can be held, and if he wishes to have one rescheduled for him he should so advise the RO.  

2.  Thereafter, the RO should review the record in full, to include all hearing testimony.  The RO should determine the amount of money that has currently been appropriated to the appellant and the current amount of money being paid to the appellant for the support of the child of the Veteran and the appellant.  The RO must determine if any additional money, specifically the $200.00 amount to be paid from the Veteran's benefits referred to in the October 2010 field examination report, was sent to the appellant.  The RO should take whatever steps necessary to enforce the additional grant of child support payable to the appellant.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then after undertaking any additional development deemed appropriate, readjudicate the appeal, and if it remains unresolved to the satisfaction of the parties, provide them both a supplemental statement of the case that reflects all development accomplished since the issuance of the July 2010 statement of the case before returning the case to the Board. 

Both the appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



